DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the application filed on 1/27/2019 with a priority date of 12/28/2018.
Claims 1-16 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-16 are not interpreted under 112(f). The claims include several “engines”, which is a term than can be considered a generic placeholder. However, it is clear from the claims and the applicant’s specification that the engines are software. The claims are interpreted as code or programs stored in memory and executed by a processor and one of skill in the art would, or at least could, reasonably conclude that the terms are not used as generic terms or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-8 a method and 9-16 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more 
Step 2A: 
Prong 1: The claims recite abstract concepts that include receiving a cost associated with acquiring a user, receiving a revenue associated with the acquired user, collecting data to identify an intent of the acquired user, determining a current viewport and updating an advertisement placement based on the received, collected and determined data. These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Dependent claims offer that the advertisement does not overlap content, the use of machine learning and that the advertisement is provided, as well as additional details linking the concept to technology that are addressed under Prong 2.
Prong 2: This judicial exception is not integrated into a practical application because at best the claimed engines are software executed by a processor. The processors are described at a 
The recitation of a webpage and the code, javascript, types of collected data, information and about the viewport in dependent claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Often additional elements fall in multiple areas of consideration. The step of collecting at least one of mouse movements, finger movements, touch points, page scroll depth, page scroll speeds, and content focus determining by ingesting webpage code, and identify code is considered data gathering which is adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). 
Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with webpages. The claimed machines are not particular, and fail to provide meaningful limitations. 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. The claims in this application are updating 
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).
Further, examiner provides the following evidence about the data that is collected and analyzing webpage code.
Meisel et al. 2003/0033292: See, “The clicks on a search listing may be tracked via implementation of a software counting mechanism as is well known in the art.” [0127].
Magdon-Ismail et al. 2008/0195462: See, “Data collection using navigational tracking software (e.g. the Alexa toolbar, cookies, javascript, adware) and webcrawlers (e.g. Google crawlers) are well-known in the art. Companies that collect data in this manner (e.g. Alexa) often sell such information to advertisers and other companies. Alternatively, or in addition, researchers release their own versions of toolbars and crawlers to collect information. Similarly, 
Gaucas 2010/0017383: See, “The details regarding analyzing HTML and other codes are well-known by those ordinarily skilled in the art as evidenced by U.S. Pat. No. 7,100,112 (the complete disclosure of which is incorporated herein by reference) and the details of such systems are not discussed herein.” [0028].
Matsui 2011/0145695: See, “The method of analyzing the web content file is not particularly limited and use may be made of a well-known method of parsing an HTML file, which is contained in the web content file, and extracting tags.” [0070].
Koeppel et al. 2005/0177401: See, “To monitor the in-view features of the present invention, the client side script uses the well known Web-based programming commands to collect coordinate and size information related to the browser window, the Web-page rendered within the browser window and components rendered within the Web page. This information is collected and stored in client side data store 160, along with the other event data. A plurality of user browsing activities affect how the client side script, or Web server 110, determines whether a target component is actually viewable by a user. The activities may include, but are not limited to, scrolling and resizing browser windows. Activities such as these affect the position of the components and Web page rendered in the browser window. The size of the browser window must be taken into account as well, because a user may adjust the size of browser window while 
When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 9 and 12 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Lee et al. (U.S. 2008/0167948; Hereafter: Lee).
As per Claim 1: YYY discloses the following limitations; 
1.    A computer-implemented method for real-time optimization of advertisement placements on a webpage, the method comprising:
receiving, with a rules engine, a cost associated with acquiring a user for the webpage; Examiner’s note: The cost is the price the online advertiser pays to place the AD to acquire the user, such as an advertiser’s bid. See, “A promoter or an advertiser promotes their website or product by participating in bids for information space of specific items” [0037]. See, “The present invention provides that the information position can be determined in the service provider side 20, and/or can be rearranged and displayed in a client side with a rule defined in the client side. The information position can be determined with bid rank of information, personal information of a service user, or other data. In the case of service provider side's position determination, the bid rank of information is provided from the account management server 30, user's personal information are stored in the customer database of the service management server 5, and information position is determined based on these data. In the case of client side's position determination, a client receives information and its positions determined in the service provider side 20 and rearranges positions according to the rules defined in the client side (10a, 10b . . . ).” [0038]. See, “Information for items in the content are transmitted from a service provider to a client 10a' with or without information request from the client in step S33. Transmitted information for the selected item has its positions, which are determined in the service provider with bid prices and pre-defined rules.” [0053].
receiving, with the rules engine, a revenue associated with the acquired user on the webpage; Examiner’s note: At [0021, 0025, 0026] the applicant discloses revenue associated with the user that is the value of the user this is then compared with the cost of acquisition, 
Examiner interprets revenue as any amount of revenue associated with user that indicates the  profitability or value of the user, such as the user income. Another examples of a revenue associated with the acquired user are purchasing preference or purchasing habit. Further, the expected or predict revenue that a user might provide to advertiser is often based on local information, time information, age, sex, and occupation.  See, “Service user can provide personal information and influence information position on the user's screen. In this case, user's personal information such as local information, time information, age, sex, occupation, and preferences can be stored in a database of a client device or in a server. As a result, a promoter's intention can affect the positions of information transmitted by service server, and service user's preferences can influence the display position of information on a client's screen.” [0028]. See, “A service user stores the user's information or preference in the client device in step S31.” [0053]. See, “After a content and Information for items of the content are received in the client via the transmitter/receiver unit 11, arranged positions of information are rearranged in the client with a pre-defined rule in step S35. Information with rearranged positions are then linked with items of the content and displayed on the display unit 17 of the client in step S37.” [0053]. See, “The method performed by the processing system, which executes the instructions in the machine-readable medium also comprises… adjusting the position of the information related to the content transmitted to the client according to the positioning decision factor after displaying the information on the screen according to the position determined by the intention of the client. The positioning decision 
collecting, with an intent engine, data associated with the webpage to identify an intent of the acquired user on the webpage; Examiner’s note: At [0023] the applicant describes determining intent by gathering data about  mouse movements, finger movements, touch points, page scroll depth, page scroll speeds, content focus, and other data points, which may be fed into the intent engine to calculate an intent of the user based on the delta points in time. A user selection using a mouse is data about mouse movements, touch points and content focus. See, “FIG. 4 shows an example when a shoes item is selected. An item can be selected manually with input devices such as a mouse and keyboard. An item also can be automatically presented with content tag information and a pre-defined selection rule, as an example.” [0049].
determining, with a machine vision engine, a current viewport of the webpage; and Examiner’s note: The advertisements are based on content displayed on in a window, which means a viewport and the content in the viewport is determined. See, “A client screen of FIG. 4 shows that media content, a Movie (Mp), is being played and displayed in the place of `media display area` (Wm). In addition, information (I1) and advertisements (I2, I3, . . . ) for a selected item (It) are displayed in the `information display area` (Wi).” [0049]. 
updating the advertisement placements on the webpage based on (i) the received cost and revenue, (ii) the collected data, and (iii) the determined current viewport. Examiner’s note: The information about bids, revenue, mouse selection and content in the current viewport is used to arrange, re-arrange and adjust advertising content. See, “The content server 40 initiates a service and starts to transmit a content to the client 10a' (S57), 

As per Claim 4: YYY discloses the following limitations; 
4. The method of claim 1, wherein the collected data is at least one of mouse movements, finger movements, touch points, page scroll depth, page scroll speeds, and content focus. See, “FIG. 4 shows an example when a shoes item is selected. An item can be selected manually with input devices such as a mouse and keyboard. An item also can be automatically presented with content tag information and a pre-defined selection rule, as an example.” [0049].

As per Claim 9: YYY discloses the following limitations; 
9. A system for real-time optimization of advertisement placements on a webpage, the system comprising: one or more processors, wherein the one or more processors are configured to:
receive, with a rules engine, a cost associated with acquiring a user for the webpage; Examiner’s note: The cost is the price the online advertiser pays to place the AD to acquire the user, such as an advertiser’s bid. See, “A promoter or an advertiser promotes their website or product by participating in bids for information space of specific items” [0037]. See, “The present invention provides that the information position can be determined in the service provider side 20, and/or can be rearranged and displayed in a client side with a rule defined in the client side. The information position can be determined with bid rank of information, personal information of a service user, or other data. In the case of service provider side's position determination, the bid rank of information is provided from the account management server 30, user's personal information are stored in the customer database of the service management server 5, and information position is determined based on these data. In the case of client side's position determination, a client receives information and its positions determined in the service provider side 20 and rearranges positions according to the rules defined in the client side (10a, 10b . . . ).” [0038]. See, “Information for items in the content are transmitted from a service provider to a client 10a' with or without information request from the client in step S33. Transmitted information for the selected item has its positions, which are determined in the service provider with bid prices and pre-defined rules.” [0053].
receive, with the rules engine, a revenue associated with the acquired user on the webpage; Examiner’s note: At [0021, 0025, 0026] the applicant discloses revenue associated 
Examiner interprets revenue as any amount of revenue associated with user that indicates the  profitability or value of the user, such as the user income. Another examples of a revenue associated with the acquired user are purchasing preference or purchasing habit. Further, the expected or predict revenue that a user might provide to advertiser is often based on local information, time information, age, sex, and occupation.  See, “Service user can provide personal information and influence information position on the user's screen. In this case, user's personal information such as local information, time information, age, sex, occupation, and preferences can be stored in a database of a client device or in a server. As a result, a promoter's intention can affect the positions of information transmitted by service server, and service user's preferences can influence the display position of information on a client's screen.” [0028]. See, “A service user stores the user's information or preference in the client device in step S31.” [0053]. See, “After a content and Information for items of the content are received in the client via the transmitter/receiver unit 11, arranged positions of information are rearranged in the client with a pre-defined rule in step S35. Information with rearranged positions are then linked with items of the content and displayed on the display unit 17 of the client in step S37.” [0053]. See, “The method performed by the processing system, which executes the instructions in the machine-readable medium also comprises… adjusting the position of the information related to the content transmitted to the client according to the positioning decision factor after displaying the information on the screen 
collect, with an intent engine, data associated with the webpage to identify an intent of the acquired user of the webpage; Examiner’s note: At [0023] the applicant describes determining intent by gathering data about  mouse movements, finger movements, touch points, page scroll depth, page scroll speeds, content focus, and other data points, which may be fed into the intent engine to calculate an intent of the user based on the delta points in time. A user selection using a mouse is data about mouse movements, touch points and content focus. See, “FIG. 4 shows an example when a shoes item is selected. An item can be selected manually with input devices such as a mouse and keyboard. An item also can be automatically presented with content tag information and a pre-defined selection rule, as an example.” [0049].
determine, with a machine vision engine, a current viewport of the webpage; and Examiner’s note: The advertisements are based on content displayed on in a window, which means a viewport and the content in the viewport is determined. See, “A client screen of FIG. 4 shows that media content, a Movie (Mp), is being played and displayed in the place of `media display area` (Wm). In addition, information (I1) and advertisements (I2, I3, . . . ) for a selected item (It) are displayed in the `information display area` (Wi).” [0049].
update the advertisement placements on the webpage based on (i) the received cost and revenue, (ii) the collected data, and (iii) the determined current viewport. Examiner’s note: The information about bids, revenue, mouse selection and content in the current viewport is used to arrange, re-arrange and adjust advertising content. See, “The 

As per Claim 12: YYY discloses the following limitations; 
12. The system of claim 9, wherein the collected data is at least one of mouse movements, linger movements, touch points, page scroll depth, page scroll speeds, and content focus. See, “FIG. 4 shows an example when a shoes item is selected. An item can be selected manually with input devices such as a mouse and keyboard. An item also can be automatically presented with content tag information and a pre-defined selection rule, as an example.” [0049].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 5, 6, 8, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park a further in view of Parkinson (U.S. 2008/0306824; Hereafter: Parkinson).
As per Claim 2: Park in view of Parkinson discloses the following limitations; 
Park does not disclose 2. The method of claim 1, wherein the rules engine is implemented as particular code in the webpage's code. 
However, Parkinson discloses executable code embedded in the web page. See, “Briefly stated, a web browsing agent on a client computer loads a web page that serves empty space advertisements. When the web page loads, client side executable code embedded in the web 
Therefore, from the teaching of Parkinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park, to be implemented a code on a webpage, as taught by Parkinson, for the purpose of detecting content and displaying advertisements in regions where content does not exist, thus maximizing revenue for site owners. [0009].

As per Claim 3: Park in view of Parkinson discloses the following limitations; 
Parkinson discloses 3. The method of claim 2, wherein the particular code is JavaScript code. See, “In one implementation, the client side code module 204 is a written in JavaScript (JS) and includes the systems for detecting empty space, retrieving advertisements, displaying advertisements, and sending usage data to the ad server 101.” [0035].

As per Claim 5: Park in view of Parkinson discloses the following limitations; 
 5. The method of claim 1, wherein the current viewport is determined by ingesting the webpage’s code and identifying code associated with sizes of the current viewport and the advertisement placements within the current viewport. 
However, Parkinson discloses determining width and height of an advertising display window using client side code. See, “The components that are provided to pursue this goal include the ad module 305 as described above in conjunction with FIG. 3. The elements of the client side code module 204 use the data stored in the ad module 305, which contains the data and information about the advertisement to be displayed. Additionally, the display 211 of FIG. 3 allows advertisements to be rendered, displayed, presented, or the like. In one example, the display 211 may be a window associated with a web browser agent 201 or the like. The display 211 has display characteristics, such as width, height, color depth, and the like. These display characteristics may also change periodically, such as if a user resizes the window.” [0050]. See, “FIG. 5 is a functional block diagram generally illustrating the client side code module 204 with greater detail than its introduction in FIG. 2. Components within the client side code module are configured to dynamically detect the layout of the content so as to present advertisements in the empty space of a web pages. The desired result is that given any web page, advertisements could be inserted dynamically after the page is already rendered in the regions where empty space exists.” [0055].See also, [0053] which scans HTML for elements, which includes ads.
Therefore, from the teaching of Parkinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park, examine the code of the webpage to determine display characteristics of content, as taught by Parkinson, for the 

As per Claim 6: Park in view of Parkinson discloses the following limitations; 
Park does not disclose 6. The method of claim 1, further comprising: dynamically generating a new advertisement placement in an area of the webpage without overlapping content. 
However, Parkinson discloses new advertisement that do not overlap content. See, “The system achieves this by scanning the HTML elements of a given web page and looking for tags which are not part of the blacklist mentioned previously. The system then calculates the dimensions of the ad to be displayed and the margins of the web page. The system takes these two inputs and determines where in the margins of a web page the ad may appear without overlapping other content. Although this discussion centers heavily around margin ads, it is important to note that the ad can appear in any position having empty space.” [0053].
Therefore, from the teaching of Parkinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park, examine the code of the webpage to determine to generate new advertising on the page that does not overlap content, as taught by Parkinson, for the purpose of detecting content and displaying advertisements in regions where content does not exist, thus maximizing revenue for site owners. [0009].

As per Claim 8: Park in view of Parkinson discloses the following limitations; 
8. The method of claim 6, wherein the new advertisement placement is provided to the webpage with the rules engine. See, “Another component of the client side code module 204 is the presentation component 320, introduced above. In this particular implementation, the presentation component 320 turns the data stored in the ad module 305 into an advertisement the user can see and interact with.” [0054].

As per Claim 10: Park discloses the following limitations; 
Park does not disclose 10. The system of claim 9, wherein the rules engine is implemented as particular code m the webpage's code.
However, Parkinson discloses executable code embedded in the web page. See, “Briefly stated, a web browsing agent on a client computer loads a web page that serves empty space advertisements. When the web page loads, client side executable code embedded in the web page executes. The code requests an appropriate ad to be served within empty space on the web page.” [0024]. See, “This feature is accomplished, in one embodiment, by including client-side executable code in the content served by the web server 111. The client-side executable code may reference advertisements served by the ad server 101, or elsewhere. Moreover, the client computer 131 may display the advertisements by executing the client side executable code using a client side code interpreter inside the context of a web browser agent on client computer 131.” [0026].
Therefore, from the teaching of Parkinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park, to be implemented a code on a webpage, as taught by Parkinson, for the purpose of detecting content and displaying 

As per Claim 11: Park in view of Parkinson discloses the following limitations; 
Parkinson discloses 11. The system of claim 10, wherein the particular code is JavaScript code. See, “In one implementation, the client side code module 204 is a written in JavaScript (JS) and includes the systems for detecting empty space, retrieving advertisements, displaying advertisements, and sending usage data to the ad server 101.” [0035].

As per Claim 13: Park in view of Parkinson discloses the following limitations; 
Park does not disclose 13. The system of claim 9, wherein the current viewport is determined by ingesting the webpage's code and identifying code associated with sizes of the current viewport and the advertisement placements within the current viewport.
However, Parkinson discloses determining width and height of an advertising display window using client side code. See, “The components that are provided to pursue this goal include the ad module 305 as described above in conjunction with FIG. 3. The elements of the client side code module 204 use the data stored in the ad module 305, which contains the data and information about the advertisement to be displayed. Additionally, the display 211 of FIG. 3 allows advertisements to be rendered, displayed, presented, or the like. In one example, the display 211 may be a window associated with a web browser agent 201 or the like. The display 211 has display characteristics, such as width, height, color depth, and the like. These display characteristics may also change periodically, such as if a user resizes the 
Therefore, from the teaching of Parkinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park, examine the code of the webpage to determine display characteristics of content, as taught by Parkinson, for the purpose of detecting content and displaying advertisements in regions where content does not exist, thus maximizing revenue for site owners. [0009].

As per Claim 14: Park in view of Parkinson discloses the following limitations; 
Park does not disclose 14.    The system of claim 9, wherein the one or more processors are configured to: dynamically generate a new advertisement placement in an area of the webpage without overlapping content.
However, Parkinson discloses new advertisement that do not overlap content. See, “The system achieves this by scanning the HTML elements of a given web page and looking for tags which are not part of the blacklist mentioned previously. The system then calculates the dimensions of the ad to be displayed and the margins of the web page. The system takes these two inputs and determines where in the margins of a web page the ad may appear 
Therefore, from the teaching of Parkinson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park, examine the code of the webpage to determine to generate new advertising on the page that does not overlap content, as taught by Parkinson, for the purpose of detecting content and displaying advertisements in regions where content does not exist, thus maximizing revenue for site owners. [0009].

As per Claim 16: Park in view of Parkinson discloses the following limitations; 
Parkinson discloses 16. The system of claim 14, wherein the new advertisement placement is provided to the webpage with the rules engine. See, “Another component of the client side code module 204 is the presentation component 320, introduced above. In this particular implementation, the presentation component 320 turns the data stored in the ad module 305 into an advertisement the user can see and interact with.” [0054].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park a further in view of Parkinson further in view of  Ivanov (U.S. 2018/0240023 A1; Hereafter: Ivanov).
As per Claim 7: Park in view of Parkinson and Ivanov discloses the following limitations; 
Park in view of Parkinson does not disclose 7. The method of claim 6, wherein the new advertisement placement is generated using an optimal packing machine learning algorithm. Examiner’s note: “optimal packing machine learning algorithm” is not a term of art, nor can examiner find an evidence that the phrase refers to a specific type of machine learning algorithm. Thus, an optimal packing machine learning algorithm is any machine learning algorithm that generates advertisement placements.
However, Ivanov discloses using machine learning to generate advertisement placements. See, “The browser application 300 may analyze the targeted content 360 and apply a set of heuristics (or other type of rules) to verify if the attributes of the targeted content include at least one of a predetermined criterion: presence of sound, overlapping or obstructing resource content, inserted in the middle of important content (i.e. in the middle of text of an article), covers more than 20% of the screen, or originates from a potentially negative advertisement server.” [0120]. See, “In some embodiments, the set of heuristics may be based on the machine learning algorithm.” [0121].
Therefore, from the teaching of Ivanov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park in view of Parkinson, to be implemented a code on a webpage, as taught by Ivanov, for the purpose of providing only targeted content that does or does not match the predetermined criteria. [0122].

As per Claim 15: Park in view of Parkinson and Ivanov discloses the following limitations; 
Park in view of Parkinson does not disclose 15. The system of claim 14, wherein the new advertisement placement is generated using an optimal packing machine learning algorithm. Examiner’s note: An “optimal packing machine learning algorithm” is not a term , an optimal packing machine learning algorithm is any machine learning algorithm that generates advertisement placements.
However, Ivanov discloses using machine learning to generate advertisement placements. See, “The browser application 300 may analyze the targeted content 360 and apply a set of heuristics (or other type of rules) to verify if the attributes of the targeted content include at least one of a predetermined criterion: presence of sound, overlapping or obstructing resource content, inserted in the middle of important content (i.e. in the middle of text of an article), covers more than 20% of the screen, or originates from a potentially negative advertisement server.” [0120]. See, “In some embodiments, the set of heuristics may be based on the machine learning algorithm.” [0121].
Therefore, from the teaching of Ivanov, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for software on the user’s device that updates advertising, as disclosed by Park in view of Parkinson, to be implemented a code on a webpage, as taught by Ivanov, for the purpose of providing only targeted content that does or does not match the predetermined criteria. [0122].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The rejection set forth above is based on the broadest reasonable interpretation of the  the specification describe several computer communications protocol that were developed after the filing date in 2008 of the cited references: 2010/0281107, 20130318157, 20140007162, 20150095462, 20180018714, 20180898824. Specifically, these references disclose bi-directional communication and WebSocket computer communications protocol that provide full-duplex communication channels over a single TCP connection and the use of these protocols in the context of webpages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688